Citation Nr: 0411115	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus 
(HIV) or acquired immune deficiency syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from March 1982 to May 1985.

This appeal to the Board of Veterans Appeals (the Board) is from 
action taken by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.


REMAND

The case was certified to the Board in August 2003, after which 
the veteran had been scheduled to give testimony before a Veterans 
Law Judge via a videoconference in September 2003.  A notation is 
in the file to the effect that the letter notifying the veteran of 
that hearing had been returned as undeliverable.

The veteran's motion to change his power of attorney, dated in 
February 2004, was granted in March 2004, and he now has new 
representation, DAV.  

DAV has since requested that a video conference hearing be 
rescheduled at the RO.  And pursuant to the most recent 
communications from the RO, in April 2004, the RO has asked that 
the case be remanded for review by the veteran's representative.    

Accordingly, the case is remanded for review by the veteran's 
representative and scheduling of a video conference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



